Citation Nr: 0518511	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  95-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as due to an ear disorder.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1984 to March 
1988 and from November 1990 to June 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  In that rating 
decision, the RO&IC denied service connection for joint pain, 
fatigue, headaches, an ear disorder with vertigo, post-
traumatic stress disorder, a stomach disorder and gum 
bleeding, all to include as due to an undiagnosed illness.  
The veteran disagreed with those decisions and perfected his 
appeal.  During the course of the appeal, the veteran's case 
was transferred to the VA Regional Office (RO) in Roanoke, 
Virginia.  In its February 1999 supplemental statement of the 
case, the RO framed the claim for service connection for an 
ear disorder with vertigo as entitlement to service 
connection for vestibulitis, claimed as an ear disorder and 
vertigo.  

In January 2000, the veteran testified before the undersigned 
at a hearing in Washington, D.C.  At the hearing, the veteran 
withdrew his clams for service connection for fatigue, 
bleeding gums, post-traumatic stress disorder, and memory 
loss, to include ad due to an undiagnosed illness.  

In a decision dated in May 2000, the Board denied service 
connection for vestibulitis, claimed as an ear disorder and 
vertigo, as due to an undiagnosed illness.  The Board also 
denied service connection for headaches as due to an 
undiagnosed illness.  At the same time, the Board remanded 
for development and readjudication on a direct basis the 
claim of entitlement to service connection for headaches and 
the claim of entitlement to service connection for 
vestibulitis, claimed as an ear disorder and vertigo.  The 
remand also requested development and readjudication of the 
claims of entitlement to service connection for joint pain 
and a stomach disorder, to include as due to an undiagnosed 
illness.  While the case was in remand status, the RO granted 
service connection for irritable bowel syndrome and service 
connection for multiple joint arthralgias associated with 
irritable bowel syndrome.  

The RO returned the case to the Board in March 2003, and in 
April 2003 the Board sent the case to its Evidence 
Development Unit to undertake additional development on the 
remaining claims, which it framed as service connection for 
vertigo, to include as due to an ear disorder, and service 
connection for headaches.  In a December 2003 remand, the 
Board explained that in light of a decision of the United 
States Court of Appeals for the Federal Circuit and other 
policy considerations VA had determined that the Veterans 
Benefits Administration (VBA) would resume all development, 
which would be conducted at the RO level.  Thereafter, the 
case was sent to VBA's Appeals Management Center (AMC), which 
proceeded with implementation of the Board's remand.  The AMC 
returned the case to the Board in March 2005.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Subsequent to the return of the case to the Board in March 
2005, the Board received correspondence, presumably from the 
veteran.  Unfortunately, that correspondence has apparently 
been misplaced and is not available for association with the 
veteran's claims file.  On remand, the AMC should explain the 
situation to the veteran and request that he resubmit any 
such correspondence he may have sent to the Board.  

On review of the record, the Board notes that the claims file 
includes a February 2003 letter from the veteran to the Board 
requesting a hearing before the Board.  The Board received 
the letter in early March 2003, at which time the case was at 
the RO.  The Board sent the correspondence to the RO, but 
shortly thereafter the RO certified the case to the Board.  
Thereafter, the RO forwarded the correspondence to the Board 
where it was received in April 2003.  It is not clear that 
the correspondence had been associated with the claims file 
at the time the Board prepared its April 2003 development 
memorandum.  No action has been taken on the veteran's 
hearing request, and the AMC should request clarification 
from the veteran as to whether he still wants a hearing.  

As to his claim for service connection for vertigo, to 
include as due to an ear disorder, the Board notes that at 
the veteran's August 1984 service enlistment examination, the 
veteran reported he had no history of dizziness, and the 
examiner evaluated his ears as normal.  The veteran has 
testified that the first time he had a problem with vertigo 
was while he was in basic training when he was hospitalized 
for flu and pneumonia-type symptoms.  He reports that at that 
time he was stationed at Fort Knox, Kentucky, and was a 
patient at Ireland Army Hospital in December 1984.  

In various medical records, it has been noted that the 
veteran has reported that he was treated for mononucleosis 
with spleen involvement in 1984 and was treated with 
antibiotics for ear infection, bilaterally, in 1984.  Service 
medical records show that on a report of medical history for 
an Airborne School physical examination in September 1985, 
the veteran reported he had been hospitalized previously at 
Ireland Army Hospital.  The record includes a December 1984 
report of Physical Profile Board Proceedings showing the 
veteran was put on a profile until January 1985 because of 
infectious mononucleosis with splenomegaly, but otherwise 
includes no medical records pertaining to medical care in 
December 1984.  It is the opinion of the Board that action 
should be taken to attempt to obtain medical records 
pertaining to the veteran's treatment at Ireland Army 
Hospital in December 1984.  

At the April 2004 VA examination, the veteran stated that his 
vertigo started in 1984, when he was hospitalized for an ear 
infection with possible pneumonia.  He said that at that 
time, his vertigo spells, which he was having prior to his 
hospitalization, seemed to be getting worse.  The physician 
noted that the veteran stated that he had frequent 
vertiginous attacks prior to his hospitalization in 1984.  
Given this information and histories reported in other 
medical records, the veteran should be specifically requested 
to identify any health care provider from which he may have 
received treatment for any ear infection or vertigo at any 
time during 1984, including prior to entry into service in 
December 1984.  

In view of the possibility that the veteran received 
treatment for vertigo, to include as due to an ear disorder, 
prior to service, on readjudication of the claim, the AMC 
must consider the presumption of soundness relative to the 
veteran's claim for service connection for vertigo, to 
include as due to an ear disorder.  In this regard, under the 
provisions of 38 U.S.C. § 1111, every veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

When the RO initially considered the veteran's service 
connection claims in March 1995, 38 C.F.R. § 3.304(b) stated 
that the presumption of sound condition could be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  In July 2003, the VA 
General Counsel, in a precedent opinion, provided 
interpretation and direction concerning the requirements for 
rebutting the presumption of sound condition under 38 U.S.C. 
§ 1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-03.  The General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The General Counsel pointed out that 
under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The General 
Counsel held that a veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty to show by clear and unmistakable evidence that the 
disease was not aggravated by service attaches.  The General 
Counsel held that 38 C.F.R. § 3.304(b) is invalid and should 
not be followed.  Id.  It is, therefore, necessary to remand 
the case for initial determination of these matters with 
consideration of the General Counsel precedent opinion 
because it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  On 
readjudication of the claim for service connection for 
vertigo, to include as due to an ear disorder, the decision 
must be made with consideration of the General Counsel 
precedent opinion.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).  

In view of the unresolved questions pertaining to the claim 
for service connection for vertigo, to include as due to an 
ear disorder, additional medical opinions should be obtained.  
The opinions should be obtained from the physician who 
examined the veteran for diseases of the ear in April 2004 
or, if that is not possible, veteran should be provided 
another VA examination pertaining to diseases of the ear, and 
medical opinions should be obtained.  

In the December 2003 remand, the Board requested a separate 
VA neurology examination to determine the relationship, if 
any, between any headaches exhibited by the veteran and a 
disease or injury incident to his service.  The examiner was 
requested to state whether the veteran has a clinically 
recognized headache disorder and, if so, the examiner was 
requested to provide a diagnosis clarifying the nature of the 
disorder.  Further, the examiner was requested to provide an 
opinion as to whether it is at least as likely as not 
(50 percent or greater likelihood) that the headache disorder 
is etiologically related to a disease or injury that he 
incurred during service or to a disease of the central 
nervous system that he incurred either during service or 
within one year after his separation from service.  

The record includes a June 2004 VA neurology examination 
report in which the physician's impression after examination 
was headaches.  He said the veteran's headaches were somewhat 
peculiar, but within the context of migraines, it was 
probably the closest approximation he could give him among 
the different headache types.  The physician said the cause 
of the veteran's diffuse arthralgia was unsure because it was 
not fully divulged in the claims file.  In February 2005, the 
physician who approved the June 2004 examination report 
stated that she had reviewed the report and believed it 
should read "cephalgia" and not "arthralgia."  The result 
is that the medical opinion provided was that the cause of 
the veteran's diffuse cephalgia was unsure because it was not 
fully divulged in the claims file.  This statement is not 
responsive to the request for an opinion posed by the Board 
in its December 2003 remand.  Given the foregoing, the Board 
finds that compliance with the December 2003 remand has not 
been accomplished, and the case will be returned for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he clarify whether he 
still wants another hearing before the 
Board.  In addition, the AMC should 
explain to the veteran that 
correspondence received at the Board 
subsequent to its receipt of the case in 
March 2005 has been misplaced and request 
that he resubmit any such correspondence 
he may have sent to the Board.  

The AMC should also request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers from which he 
received treatment for any ear 
infection(s) prior to his entrance into 
service in December 1984.  With 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file records identified by the 
veteran.  

Also, the AMC should request that the 
veteran submit any evidence in his 
possession, not submitted previously, 
that pertains to his claims.  

2.  Then, unless the veteran has 
withdrawn his appeal, the AMC should take 
action to obtain clinical records for the 
veteran concerning inpatient care he 
received at Ireland Army Hospital, Fort 
Knox, Kentucky, in December 1984.  

The AMC should document in the claims 
file the actions taken to secure the 
requested evidence and provide 
appropriate notice to the veteran and his 
representative regarding any requested 
records that could not be obtained.  

3.  Thereafter, if it is appropriate to 
proceed with the claim for service 
connection for vertigo, to include as due 
to an ear disorder, the AMC should 
contact the physician who examined the 
veteran in April 2004 and request that he 
review the record and provide additional 
opinions concerning the veteran's 
vertigo, to include as due to an ear 
disorder.  If that physician is not 
available or that physician wishes to 
reexamine the veteran, the veteran should 
be provided another VA ear disease 
examination.  

The physician should be requested to 
review pertinent documents in the 
veteran's claims file, including all 
available pre-service medical records, 
all service medical records, and all 
available post-service medical records, 
and provide an opinion, with complete 
rationale, as to whether any vertigo, to 
include as due to an ear disorder, 
existed prior to the veteran's entrance 
into service in December 1984.  

If it is the opinion of the physician 
that any vertigo, to include as due to an 
ear disorder, was present prior to 
service entrance in December 1984, the 
physician should provide an opinion, with 
complete rationale, as to whether any 
vertigo, to include as due to an ear 
disorder, that was present prior to 
service entrance in December 1984 
permanently worsened in degree during the 
veteran's period of service from December 
1984 to March 1988 or during his period 
of service from November 1990 to June 
1991.  In addition, the physician should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any current vertigo, to 
include as due to an ear disorder, had 
its onset during the veteran's first 
period of service from December 1984 and 
March 1988 or is causally related to any 
incident of that period of service.  

If none of the above responses is in the 
affirmative, the physician should provide 
an opinion, with complete rationale, as 
to whether any vertigo, to include as due 
to an ear disorder, was present prior to 
the veteran's service entrance in 
November 1990, and if so, whether it 
permanently worsened in degree during the 
veteran's service from November 1990 to 
June 1991.  The physician should also 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any vertigo, to include 
as due to an ear disorder, had its onset 
during the veteran's service from 
November 1990 to June 1991.  

The claims file must be provided to the 
physician for review of pertinent 
documents and that it was reviewed should 
be noted in the physician's report.  

4.  In addition, the AMC should arrange 
for a VA neurology examination of the 
veteran to determine the nature and 
etiology of the veteran's claimed 
headaches.  All indicated studies should 
be performed.  The physician should state 
whether the veteran has a clinically 
recognized headache disorder, and if so, 
the physician should be requested to 
provide a diagnosis clarifying the nature 
of the disorder.  In addition, the 
physician should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the headache disorder had its onset 
during the veteran's first period of 
service from December 1984 to March 1988, 
during his second period of service from 
November 1990 to June 1991, or is 
etiologically related to a disease of the 
central nervous system that he incurred 
either during either period of service or 
within one year after his separation from 
either period of service.  

The claims file must be made available to 
the examiner for review of pertinent 
documents, and the examiner is requested 
to confirm that it was reviewed.  

5.  After full compliance with notice and 
development requested above, and after 
completion of any additional development 
indicated by the state of the record at 
that time, the AMC should readjudicate 
service connection for vertigo, to 
include as due to an ear disorder.  In so 
doing, the AMC should consider the 
presumption of sound condition at service 
entrance and make explicit findings as to 
whether there is clear and unmistakable 
evidence that vertigo, to include as due 
to an ear disorder, existed prior to 
service and whether there is clear and 
unmistakable evidence that the disability 
was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  In addition, the AMC 
should readjudicate the issue of 
entitlement to service connection for 
headaches.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

7.  If the veteran has indicated that he 
continues to want another hearing before 
the Board, the AMC should take 
appropriate action.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


